Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Election
	Applicant’s election without traverse of claims 18-22 in the response of June 6, 2022 is acknowledged.   
 
Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 18, it is unclear what constitutes a “generally desired vertical and horizontal predetermined position in relation to an adaptor analog.”   It is unclear what constitutes an “adaptor analog” or why the “adaptor” and “prosthetic component” are positioned in relation to the “adaptor analog.”   It is unclear how the “adaptor” is related to the “adaptor analog” – typically an “analog” is a copy or substitute for an element – e.g. an implant analog is typically used in a jaw model in place of an actual implant.   It would help to clarify the claim if the “adaptor” and the “prosthetic component” were related to a dental implant or a dental implant analog.  In line 8, it is unclear how “the prosthetic component” relates to that in lines 2 and 3.  It is unclear how the prosthetic component in lines 2 and 3 can be used if hasn’t been manufactured until the step in line 8.  In line 9, there is no antecedent basis for “the implant.”  Finally, it would be helpful in applicant’s response if applicant would point particular drawings and detailed description in the lengthy specification to identify what is being claimed.
	In claim 21, it is unclear what constitutes a “digital adaptor reference indicium.”
	In claim 22, there is no antecedent basis for “the healing cap.”
	In claim 23-28, it is unclear how the claimed structure (octagon stud, abutment and tripod) is related to the adaptor and prosthetic component elements of claim 18.  It is unclear claimed elements have the claimed “open end” and “free end.”  It is unclear how the “abutment” relates to the previously claimed “adaptor” and “prosthetic component.”
	In claim 29, it is unclear how the steps of “taking an impression” and “performing a scan” relate to the previously claimed “generating position data” step of claim 18.  In line 2, there is no antecedent basis for “the implant.”  Also in line 2, there is no antecedent basis for “the implant analog.”  It is unclear how the “taking an impression of the implant” step relates to any of the other claimed steps.  The claim is confusing.
	In claim 30, line 1, there is no antecedent basis for “the index alignment” or “the implant.”  In line 2, it is unclear how the “scan post” relates to the previously claimed elements.  It is unclear how the claimed steps relate to any of the previously claimed steps.  In lines 3-8, it is unclear how the virtual steps relate to the physical steps in parent claim 21 that provide for the “desired” positions.
	In claim 32, note the remarks above with respect to claim 18.  Additionally, in line 7, there is no antecedent basis for “the implant.”

Rejections based on Prior Art 
In light of the significant clarity and indefiniteness issues with regard to claims 18-32, the following prior art rejections are applied as best understood to what is being claimed and in an effort to move prosecution of the application forward. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18, 19, 21, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeClerck (US 8,632,337).
	DeClerck discloses a method for dental restoration wherein an adaptor 5 having a reference indicium 6 and a prosthetic component 4 having a reference indicium 3 are rotated with respect to one another into a desired vertical and horizontal position in relation to a implant/adaptor analog(?)/implant analog 2.   The arrangement is then scanned (column 3, lines 40-60) and the data used to manufacture a prosthesis for fastening to the implant (column 2, lines 53-59).  In regard to claim 21, the indicium 3 and 6 of DeClerck are detected digitally in the CT scan and form the data used to manufacture the prosthesis thus meeting the vague “digital prosthetic indicium” limitations. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over DeClerck (US 8,632,337).
	In regard to claim 20, the addition of multiple indicium graduations so that one could better determine the amount degree of rotation between the scanned elements would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In claim 22, it is convention for the base of a healing cap to match that of the prosthetic abutment.   In regard to claims 23-28, DeClerk indicates that the coupling 8, 9 may have any number of polygonal shapes (column 5, lines 51-54), to have merely provided for the polygon shapes claimed would have been obvious to one of ordinary skill in the art in view of the DeClerck disclosure.  In claim 29, it is conventional to take impressions of implants.  In claim 30, it would have been obvious to one of ordinary skill in the art (if not inherent) to virtually manipulate the data obtained in DeClerck and used for manufacturing  a dental prosthesis (column 2, lines 53-67) as claimed in order to provide for an accurate and well fitting prosthesis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                         
(571) 272-4712